Cole, J.
On the trial of this cause, the plaintiff was permitted to give evidence, under objection, that an abortion was procured upon the person of his daughter, through the direction, advice and assistance of the defendant. The ground of objection to the admission of the testimony was, that there was no allegation of seduction in the complaint, and that the evidence tended to prove damages too remote This ground of objection was clearly untenable. The complaint stated a good cause of action for seducing the plaintiff’s daughter and getting her with child, whereby loss of service had been sustained and expenses had been incurred by the plaintiff during her sickness. Nor did the evidence tend to prove damages too remote. The loss of service and expenses of the sick*376ness might have been very greatly increased in consequence of this abortion. So we think the evidence should not have been excluded for the objection taken to its admission. Perhaps if the evidence had been objected to on the ground that the complaint should have particularly set forth that an abortion was procured under the direction, advice and assistance of the defendant, in order to let in proof of that fact, the objection should have been sustained. There is surely reason for saying that such matters in aggravation of the damages ought to be stated in the complaint, so that the defendant may be apprised that they will be relied on for that purpose, and therefore may be prepared to meet them. Such wicked and wanton conduct on the part of the defendant would naturally arouse in the minds of the jury the strongest feelings of indignation, and powerfully contribute to increase the amount of the recovery. There is, consequently, much ground for holding that such matters, which are not the natural consequences of the seduction, should properly be specially stated in the complaint. But we are disposed to confine the defendant to the precise objection taken on the trial, since it would have been competent for the court, if the objection had been placed upon the other ground, to have allowed an amendment so as to render the evidence clearly admissible.
The court instructed the jury that, to entitle the plaintiff to recover, it must appear that the defendant seduced the daughter without the plaintiff’s knowledge, consent or privity; that in consequence of the criminal intercourse, she became pregnant with child, and loss of service had resulted therefrom; and that the plaintiff had á legal right to her services at the time. Further, that in actions of this character it was in the discretion of the jury to allow and give exemplary damages. There would seem to be no objection to these instructions.
*377The defendant asked the court to instruct the jury, that in fixing the amount of exemplary damages, they might take into consideration that the girl was entitled to recover damages for her personal wrongs by reason of the seduction, if the defendant seduced her under the promise of marriage, and that the defendant was liable to be punished criminally for the seduction, and for procuring the alleged abortion. These instructions were refused, and very properly so, as we think.
In the first place, the girl well knew that the defendant was' a married man, and consequently, could make no valid promise of marriage with her. She was not entitled to recover any damages for her personal wrongs by reason of the breach of such a promise. That the defendant might possibly be prosecuted criminally for the seduction, or for procuring the abortion, was not a matter which the jury were to consider for the purpose of reducing exemplary damages.. In Cook v. Ellis, 6 Hill, 466, the court, in considering this question, says: “ Nor are we prepared to concede that either a fine, an imprisonment, or both, should be received in evidence to mitigate damages.” If a fine actually imposed, or imprisonment really endured, are not admissible in evidence to reduce exemplary damages in a civil action, it is obvious that the fact that a party is barely liable to punishment in this manner ought not to be considered by the jury for any such purpose. The case of Cook v. Ellis, which seems to have been well considered, shows very clearly that the fact of the defendant’s being liable to be punished criminally was not a circumstance to go to the jury for the purpose of reducing exemplary damages. See, also, Hendrickson v. Kingsbury, 21 Iowa, 380. We think there are no errors in this record for which the judgment should be reversed.
By the Court. — The judgment of the circuit court is affirmed.